Citation Nr: 1129212	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected gunshot wound of the left medial thigh, currently rated 10 percent disabling.

2.  Entitlement to an increased disability rating for service-connected gunshot wound of the left upper arm, currently rated noncompensably disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2006, a statement of the case was issued in August 2007, and a substantive appeal was received in October 2007.

The Veteran testified at a Board hearing in January 2011.  A transcript of this hearing is of record. 

During the Veteran's January 2011 Board hearing, the Veteran raised a claim of entitlement to service connection for a right leg disability, secondary to the service-connected left thigh gunshot wound.  During the same hearing, the Veteran also raised a claim of entitlement to service connection for a circulatory/vascular disability of the left leg, secondary to the service-connected left thigh gunshot wound (claimed as arteriosclerosis).  These two matters are both hereby referred to the RO for appropriate action.

Also at the time of the January 2011 Board hearing, the Veteran presented to the Board additional evidence to be considered in his claim.  In a written statement submitted at that time, the Veteran expressly waived preliminary RO review of the new evidence in accordance with 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to an increased disability rating for service-connected gunshot wound of the left medial thigh is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On the record, during his January 2011 Board hearing, the Veteran withdrew his appeal of the issue of entitlement to an increased disability rating for service connected gunshot wound of the left upper arm, currently rated noncompensably disabling.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the appeal of the issue of entitlement to an increased disability rating for service connected gunshot wound of the left upper arm.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Claims Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement to an increased disability rating for service connected gunshot wound of the left upper arm, the Veteran expressly withdrew his appeal of this matter at the outset of the January 2011 Board hearing, as documented in the hearing transcript.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal on that matter, and that issue is dismissed.


ORDER

The claim of entitlement to an increased disability rating for service-connected gunshot wound of the left upper arm has been properly withdrawn from this appeal by the Veteran.  Thus, this issue is dismissed.


REMAND

The Veteran contends that the severity of his service connected gunshot wound of the left medial thigh warrants a higher disability rating.

The gunshot wound of the left medial thigh has been rated by the RO under the provisions of Diagnostic Code 5314, which pertains to impairment of Muscle Group XIV.  The Board notes that Muscle Group XIV is the anterior thigh muscle group and that involved muscles include the sartorious, the rectus femoris, the vastus externus, the vastus intermedius, the vastus internus, and the tensor vaginae femoris.

The Board is required to consider all evidence of record and to consider, and discuss in its decision, all "potentially applicable" provisions of law and regulation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Under Diagnostic Code 5315, Muscle Group XV pertains to the mesial thigh group, which affects adduction of the hip, flexion of the hip, and flexion of the knee and is composed of the following muscles: (1) adductor longus; (2) adductor brevis; (3) adductor magnus; (4) gracilis.  38 C.F.R. § 4.73.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, so long as the symptomatology for the disabilities is not "duplicative of or overlapping with the symptomatology" of any of the other disabilities.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Court of Appeals for Veterans Claims (CAVC) has determined that a veteran that suffers a through-and-through injury with muscle damage is, as a matter of law, entitled to have "each group of muscles damaged" rated as no less than a moderate injury.  Jones v. Principi, 18 Vet. App. 248, 258 (2004).  For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).

In this case, the examination reports of record are not clear as to the exact Muscle Groups involved and, as such, further clarification is necessary to specifically identify all of the Muscle Groups affected throughout the track of the missile.  As described above, however, the record reflects that the gunshot entered the medial thigh, and the March 2009 VA examination report indicated an entrance scar over the adductor group.  Therefore, the evidence indicates that Diagnostic Code 5315 for Muscle Group XV injuries (pertaining to the mesial thigh group muscles) may apply.  Without more specific medical evidence, the Board is unable to issue an informed appellate decision that would likely withstand judicial scrutiny.  Therefore, remand is necessary for a new VA examination to provide more specific findings addressing Muscle Group XV in addition to Muscle Group XIV.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his service-connected residuals of a GSW involving Muscle Groups XIV (and perhaps XV), left thigh.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

The examiner must identify the functional manifestations of the residuals of the GSW to the left thigh, involving Muscle Group XIV, and possibly Muscle Group XV.  The examiner should provide clarification to specifically identify all of the Muscle Groups affected throughout the track of the missile.  

2.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issue on appeal.  The RO/AMC should be sure to consider and address Diagnostic Code 5315 for Muscle Group (including addressing whether the Veteran is entitled to a separate rating under Diagnostic Code 5315 or a higher rating under 38 C.F.R. § 4.55).  The RO/AMC should issue an appropriate supplemental statement of the case, and give the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


